Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00713-CR

                                     John Derek ALLEN,
                                          Appellant
                                              v.
                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. DC6678
                       Honorable N. Keith Williams, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED as follows:

       1) under the heading “Degree of Offense” that reads “State Jail Felony,” we MODIFY the
language to read “3RD DEGREE FELONY”;

        2) under the heading “Punished Assessed by” that reads “Jury,” we MODIFY the language
to read “Court”;

       3) under the heading “Punishment and Place of Confinement” that reads “State Jail
Division” we MODIFY the language to read “Institutional Division”;

       4) next to the entry of Sentence of Confinement Suspended, we MODIFY the language to
read “Three (3) years” and note that checkbox should be checked; and

       5) we delete the assessment of attorney’s fees.

       The trial court’s judgment is AFFIRMED AS MODIFIED.

       SIGNED April 28, 2021.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice